Citation Nr: 9906572	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-01 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an effective date prior to January 1, 1993 
for the award of a 30 percent evaluation for left knee 
chondromalacia with synovectomy and lateral retinacular 
release residuals.  

2.  Entitlement to an effective date prior to January 1, 1993 
for the award of a 30 percent evaluation for right knee 
chondromalacia.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1982 to March 
1987.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which assigned a 
temporary total rating for right knee chondromalacia for the 
period from April 6 to December 31, 1992 under the provisions 
of 38 C.F.R. § 4.29 (1992) based upon a period of 
hospitalization between April and December 1992; increased 
the evaluations for left knee and right knee chondromalacia 
from 10 to 30 percent; and effectuated the evaluations as of 
January 1, 1993.  In March 1994, the RO proposed to reduce 
the evaluations for left knee and right knee chondromalacia 
from 30 to 10 percent.  In June 1994, the RO recharacterized 
the veteran's left knee disability as left knee 
chondromalacia with synovialectomy and lateral retinacular 
release residuals; assigned a temporary total rating for that 
disability for the period from February 10 to March 31, 1994 
under the provisions of 38 C.F.R. § 4.30 (1993) based upon 
convalescence following left knee surgery in February 1994; 
and effectuated the proposed reductions as of September 1, 
1994.  In September 1994, the veteran was afforded a hearing 
before a Department of Veterans Affairs (VA) hearing officer.  
In October 1994, the RO restored the 30 percent evaluations 
for the veteran's left knee and right knee disabilities.  In 
January 1995, the RO reduced the evaluations for the 
veteran's left knee and right knee disabilities from 30 to 10 
percent.  In July 1997, the Board restored the 30 percent 
evaluations for the veteran's left knee and right knee 
disabilities; denied evaluations in excess of the 30 percent 
for those disabilities; and remanded the issues of the 
veteran's entitlement to effective dates prior to January 1, 
1993 for the 30 percent evaluations for additional 
development of the record.  

In July 1997, the RO implemented the Board's order and 
restored the 30 percent evaluations for the veteran's left 
knee and right knee disabilities effective as of September 1, 
1994, the date of the prior reductions.  In August 1998, the 
veteran was afforded a hearing before a VA hearing officer.  
The veteran has been represented throughout this appeal by 
AMVETS.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  On April 6, 1992, the veteran was admitted to the 
Tuskegee, Alabama, VA Medical Center for treatment of his 
service-connected left and right knee disabilities.  Upon 
admission, the veteran's bilateral knee disabilities were 
shown to be productive of severe bilateral knee pain and 
associated weakness which subjectively confined him to a 
wheelchair.  

3.  On May 29, 1992, the RO received the veteran's informal 
claim for increased evaluations for his left knee and right 
knee disabilities.  

4.  In April 1993, the RO granted a temporary total rating 
for the veteran's right knee chondromalacia for the period 
from April 6 to December 31, 1992 under the provisions of 38 
C.F.R. § 4.29 (1992) based upon a period of hospitalization 
between April and December 1992.  

5.  The veteran's left knee and right knee disabilities were 
not objectively shown to be productive of severe functional 
impairment of the knees prior to April 6, 1992.  


CONCLUSIONS OF LAW

1.  An effective date of April 6, 1992 is warranted for a 30 
percent evaluation for 


left knee chondromalacia with synovectomy and lateral 
retinacular release residuals.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.400, 4.40, 
4.45, 4.71a, and 5260-5261 (1998).  

2.  An effective date prior to January 1, 1993 for a 30 
percent evaluation for right knee chondromalacia is not 
warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.400, 4.40, 4.45, 4.71a, and 
5260-5261 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claims plausible and 
that all relevant facts have been properly developed.  


I.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with chondromalacia of the knees.  The report of a 
July 1987 VA examination for compensation purposes conveys 
that the veteran exhibited a range of motion of the knees of 
0 to 140 degrees with pain and tenderness around the patellae 
and on patellar compression.  Contemporaneous X-ray studies 
of the knees revealed no abnormalities.  The veteran was 
diagnosed with bilateral chondromalacia patella.  In August 
1987, the RO established service connection for left knee and 
right knee chondromalacia and assigned noncompensable 
evaluations for those disabilities.  

The report of an April 1988 VA examination for compensation 
purposes notes that the veteran walked slowly; had a limp 
favoring the right foot; and could neither perform deep knee 
bends nor heel and toe walk "normally."  On examination, 
the veteran exhibited tenderness over the knees and on 
patellar compression and a range of motion of the knees of 0 
to 70 degrees with pain.  Contemporaneous X-ray studies of 
the knees revealed an ununited tibial tuberosity epiphysis of 
the left knee and no other abnormalities.  The veteran was 
diagnosed with bilateral chondromalacia.  In August 1988, the 
RO increased the evaluations for the veteran's left knee and 
right knee disabilities from noncompensable to 10 percent 
disabling.  On February 6, 1989, the Board denied evaluations 
in excess of 10 percent for left knee and right knee 
chondromalacia.  

In May 1989, the accredited representative submitted an 
informal claim for increased evaluations for the veteran's 
service-connected knee disabilities.  In September 1989, the 
RO denied increased evaluations for the veteran's knee 
disabilities.  The veteran was informed in writing of the 
adverse decision and his appellate rights in October 1989.  
The veteran did not submit a notice of disagreement with the 
adverse decision.  

In June 1991, the veteran submitted a claim for increased 
evaluations for his knee disabilities.  In November 1991, the 
RO denied increased evaluations for the veteran's knee 
disabilities.  In November 1991, the veteran submitted a 
notice of disagreement with the adverse decision.  In 
December 1991, the RO issued a statement of the case to the 
veteran and his accredited representative.  The veteran did 
not subsequently submit a substantive appeal with the 
November 1991 rating decision.  

In January 1992, the accredited representative submitted an 
informal claim for increased evaluations for his 
service-connected knee disabilities.  In March 1992, the RO 
assigned a temporary total rating for right knee 
chondromalacia for the period from December 3, 1991 to 
January 31, 1992 under the provisions of 38 C.F.R. § 4.29 
(1991) based upon a period of hospitalization in December 
1991 and January1992 and denied increased evaluations for 
left knee and right knee chondromalacia.  The veteran was 
informed in writing of the adverse decision and his appellate 
rights in April 1992.  He did not submit a notice of 
disagreement with the adverse decision.  
In May 1992, the veteran submitted informal claims for a 
temporary total rating for his bilateral knee disabilities 
under the provisions of 38 C.F.R. § 4.29 (1992) based upon a 
period of hospitalization between April and December 1992 and 
increased evaluations for his knee disabilities.  The 
informal claims were received by the RO on May 29, 1992.  VA 
hospital summaries dated in September 1992 and December 1992 
note that the veteran was hospitalized continuously between 
April 6 and December 9, 1992, in part, for treatment of his 
knee disabilities.  In April 1993, the RO assigned a 
temporary total rating for the veteran's service-connected 
right knee chondromalacia for the period from April 6 to 
December 31, 1992 under the provisions of 38 C.F.R. § 4.29 
(1992) based upon a period of hospitalization between April 
and December 1992; increased the evaluations for the 
veteran's left knee and right knee chondromalacia from 10 to 
30 percent; and effectuated the evaluations as of January 1, 
1993.  While acknowledging that the veteran had been 
hospitalized for treatment of both knees, the RO clarified 
that a temporary total rating under 38 C.F.R. § 4.29 was 
being assigned solely for his right knee disability.  

In March 1994, the RO proposed to reduce the evaluations for 
left knee and right knee chondromalacia from 30 to 10 
percent.  In June 1994, the RO recharacterized the veteran's 
left knee disability as left knee chondromalacia with 
synovectomy and lateral retinacular release residuals; 
assigned a temporary total rating for that disability for the 
period from February 10 to March 31, 1994 under the 
provisions of 38 C.F.R. § 4.30 (1993) based upon 
convalescence following left knee surgery in February 1994; 
and effectuated the proposed reductions as of September 1, 
1994.  In October 1994, the RO restored the 30 percent 
evaluations for the veteran's left knee and right knee 
disabilities.  In January 1995, the RO reduced the 
evaluations for left knee and right knee chondromalacia from 
30 to 10 percent.  In July 1997, the Board restored the 30 
percent evaluations for the veteran's left knee and right 
knee disabilities and denied evaluations in excess of 30 
percent for those disabilities.  In July 1997, the RO 
effectuated the Board's decision and again restored the 30 
percent evaluations for the veteran's left knee and right 
knee disabilities as of September 1, 1994, the date of the 
prior reduction action.  


II.  Earlier Effective Date

The veteran asserts that the record supports assignment of 
effective dates prior to January 1, 1993 for the current 30 
percent evaluations for his left and right knee disabilities.  
He contends, in essence, that he has continuously advanced a 
claim for increased evaluations for his left knee and right 
knee disabilities and the current 30 percent evaluations for 
those disabilities should therefore be effectuated as of the 
date of his discharge from active service.  There is no legal 
merit to the veteran's argument.  There are prior final 
decisions and such decisions may not be reconsidered on the 
same factual basis.  Hazan v. Gobber, 10 Vet. App. 511 
(1997).  In fact, the Board is without jurisdiction to review 
prior final decisions.

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1998) 
and 38 C.F.R. § 3.400 (1998).  The statute provides, in 
pertinent part, that:

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.  

***

(b)(2)  The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1998).  

The pertinent provisions of 38 C.F.R. § 3.400 (1998) clarify 
that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

***

(o)(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

In order to apply the above authorities to the instant 
appeal, it is necessary to determine when it became 
ascertainable that the veteran's left knee and right knee 
disabilities met the criteria for a 30 percent evaluation.  
Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants assignment of a 
10 percent disability evaluation.  A 20 percent evaluation 
requires moderate impairment.  A 30 percent evaluation 
requires severe impairment.  38 C.F.R. Part 4, Diagnostic 
Code 5257 (1998).  Limitation of flexion of the leg to 45 
degrees warrants a 10 percent disability evaluation.  A 20 
percent evaluation requires that flexion be limited to 30 
degrees.  A 30 percent evaluation requires limitation to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).  
Limitation of extension of the leg to 10 degrees warrants a 
10 percent disability evaluation.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 30 
percent evaluation requires that extension be limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40 (1998), which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.45 (1998) address factors for 
consideration while evaluating joint injuries.  That 
regulation, in pertinent part, directs that:

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations:  
  (a)  Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).  
  (b)  More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.).  
  (c)  Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).  
  (d)  Excess fatigability.  
  (e)  Incoordination, impaired ability 
to execute skilled movements smoothly.  
  (f)  Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  ...  

A May 1989 VA treatment record conveys that the veteran was 
the "same as usual, bizarre pain complaints."  A 
contemporaneous physical examination was reported to be 
"totally negative."  VA clinical documentation dated in 
October and December 1990 reflects that the veteran 
complained of bilateral knee pain.  A May 1991 VA treatment 
record notes that the veteran complained of bilateral knee 
pain.  On examination, the veteran exhibited pain on patellar 
compression and left tibial tubercle tenderness.  A 
contemporaneous X-ray study of the knees revealed no 
"significant skeletal abnormalities."  Impressions of 
bilateral chondromalacia patella and a left tibial tubercle 
spur were advanced.  

In his June 1991 informal claim for increased evaluations, 
the veteran advanced that his "condition has gotten worse."  
VA treatment records dated in August 1991 relate that the 
veteran complained of bilateral leg problems.  On 
examination, the veteran exhibited patellar crepitation, 
normal lower extremity muscle strength, and no tenderness or 
effusion.  He requested and was prescribed a cane because of 
difficulty using crutches.  A September 1991 VA orthopedic 
evaluation indicates that the veteran complained of chronic 
diffuse pain throughout the knees.  The veteran was reported 
to walk with a cane.  On examination, the veteran exhibited 
medial and lateral joint line tenderness; tenderness on 
patellar mobilization; and 1+ bilateral valgus/varus 
instability.  Contemporaneous X-ray studies revealed no 
abnormalities.  The veteran was diagnosed with bilateral 
chondromalacia patella.   

At an October 1991 VA examination for compensation purposes, 
the veteran complained of chronic bilateral knee pain.  The 
examiner observed that the veteran was wearing prescribed 
bilateral knee sleeves; used a cane to ambulate; and was 
unable to do a deep knee bend or "to hop well" on either 
knee due to knee pain.  On examination, the veteran exhibited 
a "rather halting gait;" a range of motion of the knees of 
0 to 140 degrees; "some" pain on palpation of the medial 
and lateral joint lines; pain on patellar compression 
maneuver; and no joint instability or swelling.  
Contemporaneous X-ray studies of the knees were interpreted 
as normal.  An October 1991 VA treatment record notes that 
the veteran exhibited a range of motion of the knees of 5 to 
85 degrees with pain.  

A January 1992 VA hospital summary indicates that the veteran 
complained of progressive bilateral knee pain and was 
admitted for rehabilitation.  Contemporaneous physical 
examination revealed a full range of motion of the knees and 
no joint instability.  Treating VA medical personnel observed 
that the veteran was "apprehensive [and] not allowing to 
touch (sic) the knee joints" and reported "tenderness 
wherever you touch the knee joint."  During his 
hospitalization, the veteran reported that he could not stand 
or walk without knee pain.  He was observed to begin to use a 
wheelchair on his own volition.  The veteran was diagnosed 
with "pains in both knees of unknown cause."  A January 
1992 VA physical therapy treatment record notes that the 
veteran was not "a good candidate for rehab[ilitation] due 
to his compliance."  The treating VA medical personnel 
observed that the veteran "wanted to regress instead of 
progress."  

A May 1992 VA orthopedic evaluation states that the veteran 
complained of bilateral knee pain.  He reported that physical 
therapy did not relief his symptoms.  On examination, the 
veteran exhibited an active range of motion of the knees of 5 
to 85 degrees; a passive range of motion of the knees of 0 to 
130 degrees; mild patellar apprehension; and no ligamentous 
instability, patellar crepitus, or joint line tenderness.  
The examiner commented that he was "uncertain of [the] cause 
of [the veteran's] pain.  In his May 1992 informal claim for 
increased evaluations, the veteran advanced that his 
service-connected disabilities had increased in severity 
since 1987.  

A September 1992 VA hospital summary from the Tuskegee, 
Alabama, VA Medical Center indicates that the veteran was 
admitted to the hospital on April 6, 1992.  At that time, the 
veteran complained of progressive severe bilateral knee pain 
and lower extremity weakness.  He reported that he began to 
use bilateral knee sleeves and a cane to ambulate in August 
1991 and first employed a wheelchair in December 1991.  On 
initial physical examination, the veteran exhibited diffuse 
tenderness over the knees; slight bilateral knee effusion; 
questionable lower extremity muscle atrophy; and no crepitus.  
Treating VA medical personnel advanced an initial impression 
of lower extremity weakness due to chondromalacia patellae.  
Contemporaneous X-ray studies of the knees were reported to 
reveal "a non-fused ossification center at the left tibial 
tubercle which may mean Osgood-Schlatter disease."  
Contemporaneous magnetic resonance imaging studies of the 
knees were reported to be within normal limits.  The veteran 
was subsequently provided with knee braces, but was unable to 
ambulate without experiencing severe discomfort or a tendency 
to fall.  The veteran was subsequently transferred to the 
Birmingham, Alabama, VA Medical Center.  Upon transfer, he 
was diagnosed with "lower extremity weakness attributed to 
chondromalacia patellae."  

A September 1992 VA hospital summary from the Birmingham, 
Alabama, VA Medical Center notes that the veteran complained 
of progressive severe bilateral knee pain, morning knee 
stiffness, and lower extremity weakness.  On examination, the 
veteran exhibited diffuse tenderness over the knees; slight 
patellar hypermobility; slight bilateral knee effusion; 
questionable atrophy of the lower extremity muscles; and 
neither crepitus nor increased warmth.  Treating VA medical 
personnel observed that:

In light of his extensive work up which 
has [been] found to be within normal 
limits, it is felt that his bilateral 
knee pain is a manifestation of 
osteoarthritis (secondary to repeated 
trauma to the knees); however, so little 
radiographic findings to support this 
diagnosis is difficult to explain.  His 
lower extremity weakness is thought to be 
secondary to disuse atrophy (the patient 
has basically been ambulating via a 
wheelchair since December of 1991).  

The veteran was diagnosed with "progressive bilateral knee 
pain with lower extremity weakness (chondromalacia patella 
versus osteoarthritis with disuse syndrome)."  He was 
subsequently transferred back to the Tuskegee, Alabama, VA 
Medical Center.  

A December 1992 hospital summary from the Tuskegee, Alabama, 
VA Medical Center indicates that the veteran exhibited 
diffuse tenderness over the knees and slight bilateral knee 
effusion.  He "remained ambulatory in his wheelchair."  
Treating VA medical personnel observed that the veteran was 
"able to ambulate for short distances with his crutches."  

In his April 1993 notice of disagreement, the veteran 
advanced that earlier effective dates were warranted for the 
30 percent evaluations for his knee disabilities as "I have 
filed for an increased evaluation many times prior to the 
VA's effective date."  In a June 1993 written statement, the 
veteran conveyed that he "had reopened his claim in 1991 and 
I believe I had continued in this with an appeal."  In a 
July 1993 written statement, the veteran's local accredited 
representative asserted that the veteran "believes that he 
originally reopened his claim in 1988 and believes that all 
benefits should be retroactive to that date."  In his 
October 1993 substantive appeal, the veteran stated that he 
disagreed "with the effective date of my increase to [a 
combined] 60 percent because I have been filing for an 
increase in my benefits ever since my discharge from the Navy 
in 5-31-87."  

At the September 1994 hearing on appeal, the veteran 
testified that he had been using a wheelchair since 1992.  He 
clarified that he used crutches and a wheelchair to assist in 
his mobility.  The veteran stated that VA physicians at the 
Tuskegee, Alabama, VA Medical Center had prescribed a 
wheelchair for his mobility.  At the August 1998 hearing on 
appeal, the veteran testified that the current 30 percent 
evaluations for his knee disabilities should be effectuated 
retroactively as of the date of his discharge from active 
service as his knee disabilities had remained unchanged 
between service separation and the present time.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran asserts, in essence, that the current 30 percent 
evaluations for his left knee and right knee disabilities 
should be effectuated from his discharge from service 
separation given that he had continuously pursued his claim 
for increased evaluations since 1987.  In addressing the 
veteran's assertion that he has continuously sought increased 
evaluations for his knee disabilities, the Board notes that 
the February 6, 1989 Board decision denying evaluations in 
excess of 10 percent for the veteran's left knee and right 
knee disabilities is final and there is no legal merit to a 
claim for an effective date for the 30 percent evaluations 
prior to its issuance date.  Following the Board decision, 
the veteran submitted claims for increased evaluations for 
his knee disabilities in May 1989, June 1991, and January 
1992 which were denied by the RO in September 1989, November 
1991, and March 1992, respectively.  The veteran did not 
submit a notice of disagreement with the May 1989 and January 
1992 decisions and did not perfect a substantive appeal from 
the November 1991 decision.  

In turning to the issue of when it was factually 
ascertainable that an increase in the veteran's left and 
right knee disabilities had occurred, the Board observes that 
VA clinical documentation dated between February 1989 and 
April 1992 reflects that the veteran advanced significant 
bilateral knee complaints.  However, the records do not 
advance objective clinical findings establishing severe 
bilateral functional knee impairment at that time.  Such 
impairment was first reported while the veteran was 
hospitalized at the Tuskegee, Alabama and Birmingham, 
Alabama, VA Medical Centers between April and December 1992.  
Given these facts and the RO's May 29, 1992 receipt of the 
veteran's claim of entitlement to increased evaluations for 
his left knee and right knee disabilities, the Board 
concludes that the proper effective date for the award of a 
30 percent evaluation for the veteran's left knee 
chondromalacia with synovectomy and lateral retinacular 
release residuals is April 6, 1992, the date of his admission 
to the VA Medical Center.  The Board notes that veteran has 
been previously awarded a temporary total rating for right 
knee chondromalacia for the period from April 6 to December 
31, 1992 under the provisions of 38 C.F.R. § 4.29 based upon 
his period of hospitalization between April and December 
1992.  The Board finds that establishing an effective date of 
April 6, 1992, the date of hospital admission, for the award 
of the 30 percent evaluation for right knee chondromalacia 
would result in no additional benefit to the veteran and 
would be "fruitless."  The veteran has previously been 
awarded and paid at the 100 percent rate for that period.  
See Mintz v. Brown, 6 Vet. App. 277, 281-283 (1994).  

Lastly, the veteran did present testimony in 1988.  Neither 
testimony nor evidence generated in 1998 may serve as a basis 
to establish an effective date prior to 1993.  The testimony 
is not material.


ORDER

An effective date of April 6, 1992 is granted for the award 
of a 30 percent evaluation for left knee chondromalacia with 
synovectomy and lateral retinacular release residuals.  An 
effective date prior to January 1, 1993 for the award of a 30 
percent evaluation for right knee chondromalacia is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

